REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed after final rejection on August 25, 2022, which would be entered into the file.  
By this amendment, the applicant has amended claim 5 and has canceled claims 22-23.  
Claims 1, 2, 5, 6, 9-11, 13 and 21 remain pending in this application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a projector assembly that is comprised of three coaxially aligned lenses including a first lens, in order of increasing distance therefrom and on a same side, a second lens and a positive meniscus lens and an aperture stop.  The second lens is located between the aperture stop and the positive meniscus lens.  The first lens is a plano-convex lens having a convex surface and between the convex surface and the second lens a first planar surface and the second lens being a plano-concave lens having a concave surface and between the concave surface and the first lens a second planar surface.  The positive meniscus lens including a third lens and a fourth lens the third lens being negative and between the second lens and the fourth lens and the fourth lens being a positive lens.  The second lens and the fourth lens having respective on-axis optical path lengths L2(T1) and L4(T1) at temperature T1, and respective on-axis optical path lengths L2(T2) and L4(T2) at temperature T2 that satisfy  |L2(T2)-L2(T1)|/ |L4(T2)-L4(T1)|  >0.75.  The temperature T1 is between twenty to twenty five degrees and temperature T2 being between fifty-five and eighty-five degrees Celsius, as set forth in amended claim 1.  
 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/ Examiner, Art Unit 2872